DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 17 May 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 9, 10, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stilmar et al., US 3,318,850 (“Stilmar”) in view of Palmer et al., US 5,504,134 (“Palmer”)(both references previously cited).
Regarding claims 1, 5, 10, 19, and 20, Stilmar discloses a coating composition comprising a vinylidene fluoride (VDF) copolymer comprising at least 50 wt% to about 97 wt% of VDF and from 0.1 to 10 wt% of an olefinically unsaturated monomer which may be, inter alia
Given that the molecular weight of VDF is close to that of acrylic acid, it is evident that the ranges of molar amounts of VDF and acrylic acid monomers in the fluoropolymer component overlap or encompass, and therefore render obvious, the ranges of amounts recited in claims 1 and 19 (see MPEP 2144.05). 
Stilmar is silent regarding the coating composition comprising inorganic UV absorbing particles.  
Palmer discloses a means for attenuating UV degradation of polymeric substrates, including coatings which are subjected to solar radiation (i.e. UV radiation) (abstract, col. 1 lines 12-15, col. 2 lines 10-19, col. 2 line 54-col. 3 line 14). The means involves incorporating titanium and/or zinc oxide particles into the polymeric substrate in loading amounts of from about 0.1 wt% to about 30 wt% (col. 3 lines 47-54, claim 1).  The titanium and/or zinc oxide particles have a size range of from about 0.001 to about 0.20 micrometer (i.e. from about 1 to about 200 nm)(col. 6 lines 54-61, claims 1 and 3).
Stilmar and Palmer are both directed towards polymeric coating compositions.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the coating composition of Stilmar by incorporating from about 0.1 wt% to about 30 wt% of zinc oxide particles having a size range of from about 1 to about 200 nm with the expectation providing UV degradation protection to the coating. The zinc oxide particles would have read on the claimed inorganic UV blocker comprising ZnO recited in claim 1.  The range of amounts and particle size range taught by Palmer render obvious the ranges of amounts and particle size ranges recited in claims 1, 5, 10, and 20.
Regarding claim 9, Palmer teaches that the particles may be titanium and/or zinc oxide particles and therefore reasonably teaches incorporating both (col. 3 lines 46-54).

Claims 1, 2, 5, 9-11, 15, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnet et al., US 2009/0155570 (“Bonnet”) in view of Palmer.
Regarding claims 1, 5, 10, 19, and 20, Bonnet discloses a coating composition comprising a radiation grafted functionalized fluoropolymer component [abstract, 0001, 0027-0033, 0043, claims 1, 2, 7, and 10].  The radiation grafted functionalized fluoropolymer component is formed by grafting a graftable compound onto a fluoropolymer wherein the fluoropolymer comprises at least 85wt% of vinylidene fluoride (VDF) monomers [003, 0036-0043]. The graftable compound may be, inter alia, acrylic acid [0060] and is present in the fluoropolymer in amounts of 0.1 to 5 wt% [0043].  The coating composition is suitable for coating substrates which endure long term UV exposure [0121]. 
The acrylic acid grafted VDF fluoropolymer of the fluoropolymer component reads on the at least one (meth)acrylic modified VDF polymer (A) recited in claim 1. Since the fluoropolymer would have comprised a recurring unit which is formed (i.e. derived from) via a grafting reaction between acrylic acid and a main chain monomer, the fluoropolymer would have comprised a recurring unit derived from a hydrophilic acrylic monomer as claimed.  Given that the molecular weight of VDF is close to that of acrylic acid, it is evident that the ranges of molar amounts of VDF and acrylic acid 
Bonnet is silent regarding the coating composition comprising inorganic UV absorbing particles.  
Palmer discloses a means for attenuating UV degradation of polymeric substrates, including coatings which are subjected to solar radiation (i.e. UV radiation) (abstract, col. 1 lines 12-15, col. 2 lines 10-19, col. 2 line 54-col. 3 line 14). The means involves incorporating titanium and/or zinc oxide particles into the polymeric substrate in loading amounts of from about 0.1 wt% to about 30 wt% (col. 3 lines 47-54, claim 1).  The titanium and/or zinc oxide particles have a size range of from about 0.001 to about 0.20 micrometer (i.e. from about 1 to about 200 nm)(col. 6 lines 54-61, claims 1 and 3).
Bonnet and Palmer are both directed towards polymeric coating compositions which are suitable for coating materials that are exposed to UV radiation.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the coating composition of Bonnet by incorporating from about 0.1 wt% to about 30 wt% of zinc oxide particles having a size range of from about 1 to about 200 nm with the expectation providing additional UV degradation protection to the coating. The zinc oxide particles would have read on the claimed inorganic UV blocker comprising ZnO recited in claim 1.  The range of amounts and particle size range taught by Palmer render obvious the ranges of amounts and particle size ranges recited in claims 1, 5, 10, and 20.
Regarding claim 2, Bonnet teaches that the grafted functionalized fluoropolymer component may be a VDF copolymer comprising, inter alia, hexafluoropropylene, trifluoroethylene or trifluorochloroethylene [0032].
Regarding claim 9, Palmer teaches that the particles may be titanium and/or zinc oxide particles and therefore reasonably teaches incorporating both (col. 3 lines 46-54).
Regarding claims 11, 15, and 17, Bonnet teaches a coated article comprising a layer of the disclosed coating composition and an additional layer formed from an acrylic polymer [0097-0099, 0102-0104]. The additional layer formed from an acrylic polymer reads on the second layer.  The coated article reads on the recited in claim 11.  The coated article may a metal article [0106-0108] which reads on the layer L4 recited in claim 15.  The coated article may be a pipe [0109, 0112] which reads on the pipe of claim 17.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest applied prior art of record is Bonnet in view of Palmer which teaches what is described above.  The closest applied prior art of record does not reasonably teach or suggest either of the multilayer assemblies recited in claims 12-14.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2010/0133482 to Abusleme et al. – discloses a composition comprising a VDF copolymer comprising at least 70 mol% of VDF and from 0.05 to 10 mol% of at least one hydrophilic (meth)acrylic monomer which may be hydroxyethyl acrylate, 2-hydropropyl acrylate, or acrylic acid [abstract, 0014-0034, 0062].

· US 2012/0240973 to Buehne et al. – discloses a PV module backsheet comprising a coating formed from a composition comprising a VDF polymer, an acrylic polymer, and a nanoparticle titanium dioxide pigment [abstract, 0002-0012, 0026, 0043, 0054].

Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.
On pages 7-9 of the remarks Applicant asserts that the fluoropolymer disclosed by Bonnet comprises acrylic acid monomers which are grafted onto the main chain and therefore does not comprise recurring unit derived from acrylic acid.  In support of this position, Applicant point to the article “Polymers” for the Kirk-Othmer Encyclopedia of Chemical Technology.  However, it is the Examiner’s position that while this article evidences that the term “repeating unit” encompasses monomer units which are incorporated into a polymer backbone, the article does not suggest that monomers which are incorporated onto the polymer backbone by way of grafting are not encompassed by the term “repeating unit”.  Said another way, the evidence provided relied upon by Applicant does not indicate that the term “repeating unit” only refers to 
The Examiner maintains that Applicant’s interpretation of the phrase “recurring units” as specifically referring only to monomer units which are incorporated into the polymer main chain (or backbone) is based on an unduly narrow definition.  As an initial point, the Examiner contends that the plain meaning of the term “recurring unit” is any unit that occurs more than once along the length of a polymer chain. As such, the planning meaning of the phrase “recurring unit” encompasses a VDF polymer comprising more than one acrylic acid monomer grafted along the polymer backbone.  
Additionally, within the art of polymer chemistry, the phrase “recurring units derived from at least one vinylidene fluoride (VDF) monomer and at least 0.5% moles and at most 10% moles of recurring units derived from at least one hydrophilic acrylic monomer (MA)” includes polymers in which VDF and hydrophilic acrylic monomers are positioned anywhere along the polymer chain. This position is supported by Blum et al., US 2009/0226742 (“Blum”)(previously cited) which discloses a silicon-containing copolymer the repeat units (i.e. the recurring units) of which may be arranged in random, block, or graft arrangement [abstract, 0026-0029, 0105, claim 1]. The Examiner notes that Blum as has been presented before in order to establish how the term “recurring unit” would be interpreted by one of ordinary skill in the art, but Applicant has not addressed this evidence.
Beyond the evidence provided by way of Blum, the Examiner notes that Fryd et al., US 3,660,537 (introduced here as an evidentiary reference) discloses a graft copolymer containing allyl methacrylate and diethylaminoethyl methacrylate (col. 1 lines 
Furthermore, the Examiner points to Liu et al., US 2018/0222161 (introduced here as an evidentiary reference) which describes forming graft copolymers by grafting a first structural repeat unit onto the backbone of a polymer having a second structural repeat unit [0003].  From the disclosure of Liu it is clear than within the art of polymer chemistry, a monomer which is grafted onto a polymer backbone is understood to be a repeat unit (i.e. a recurring unit).
Given the plain meaning of the term “recurring unit” and the objective evidence provided by the cited evidentiary references and given the fact that Applicant’s specification does not specifically define the term “recurring unit” in such a way as to excluded grafted monomers, the Examiner maintains that the interpretation relied upon in the rejection based on Bonnet as modified with Palmer is proper.  For this reason, Applicant’s argument is not found persuasive.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782